UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number 0-49731 SEVERN BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 52-1726127 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 200 Westgate Circle, Suite 200 Annapolis, Maryland (Address of principal executive offices) (Zip Code) 410-260-2000 (Registrant’s telephone number, including area code) N/A (Former name, former address and formal fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such file).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non- accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ Number of shares of the registrant’s Common Stock, $0.01 par value, outstanding as of the close of business on August 10, 2010: 10,066,679 shares. SEVERN BANCORP, INC. AND SUBSIDIARIES Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited) Consolidated Statements of Financial Condition as of June 30, 2010 and December 31, 2009 1 Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2010 and 2009 2 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 3 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II – OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors
